Citation Nr: 1529887	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  05-36 788	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by ovarian cysts.

2.  Entitlement to service connection for a disability manifested by back pain, to include fibromyalgia.

3.  Entitlement to service connection for hemoglobin C trait (previously characterized as sickle cell trait).

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and schizoaffective disorder.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to October 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case was later transferred to the jurisdiction of the Pittsburgh RO.  

A hearing on this matter was held before the undersigned Veterans Law Judge on May 20, 2009.  A copy of the hearing transcript has been associated with the evidence.  

In January 2011 and September 2013, the Board remanded the matter to the agency of original jurisdiction (AOJ) for further evidentiary development.  

As noted in the January 2011 and September 2013 remands, the issue of whether new and material evidence has been presented that is sufficient to reopen a claim of entitlement to service connection for a left knee disability has been raised by the evidence of record.  This claim has still not been adjudicated by the AOJ.  Therefore, the claim is again referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, a disability manifested by ovarian cysts is attributable to her period of active service.  

2.  The Veteran's hemoglobin C trait is a congenital defect which existed prior to the Veteran's entry into active service.

3.  The Veteran's hemoglobin C trait is asymptomatic and is not aggravated by a superimposed disease or injury.  

4.  The Veteran's current headache disability is not attributable to her active service.

5.  The Veteran's acquired psychiatric disorder is not attributable to her active service, nor did a psychosis manifest within one year of the Veteran's separation from service.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by ovarian cysts are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for hemoglobin C trait are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014); VAOPGCPREC 82-90.

3.  The criteria for service connection for a headache disability are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

4.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Standard January 2002 letters satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran has been provided multiple VA medical examinations; additionally, an expert medical opinion concerning her hemoglobin C trait was obtained in February 2013.  Unless otherwise noted in the analysis below, the examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations; they describe the disability in sufficient detail so that the Board's evaluation is a fully informed one; and they contain reasoned explanations.  Thus, VA's duty to assist has been met.

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Some chronic diseases, including psychosis, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   



Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The law mandates that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

In a case involving a claim for service connection for a congenital condition, the Board must first determine whether the condition is a defect or a disease.  If the congenital condition is a "defect" (i.e., a structural or inherent abnormality which is more or less static in nature), the presumption of soundness does not apply and service connection must be denied unless the evidence establishes that a disability due to disease or injury that was incurred in service is superimposed on the congenital defect.  If, on the other hand, the congenital condition is a "disease" (i.e., a condition capable of improving or deteriorating), then the Board must determine whether the presumption of soundness applies.  See 38 C.F.R. § 3.303(c); see also Quirin v. Shinseki, 22 Vet. App. 390, 396-97(2009); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"); Monroe v. Brown, 4 Vet. App. 513 (1993); VAOPGCPREC 82-90.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability Manifested by Ovarian Cysts

The Veteran has been diagnosed with ovarian cysts.  She asserts that her ovarian cysts first manifested during service.

Ovarian cysts were not noted on the Veteran's January 1983 pre-entrance examination.  A July 1983 letter from the Veteran's physician indicates that she had a pre-existing menstrual dysfunction; however, there is no indication that the Veteran had been diagnosed with, or treated for, ovarian cysts prior to service.  Thus, the presumption of soundness attaches with respect to ovarian cysts.  38 U.S.C.A. § 1111.  

The service treatment records are silent for treatment of ovarian cysts.  An October 3, 1983 abdominal examination showed no evidence of adnexal masses.  There are no service treatment records dated past October 7, 1983.  The Veteran was discharged on October 17, 1983.  

In November 1983, less than a month after her discharge from service, the Veteran filed a claim for service connection for amenorrhea.  At that time, she reported having been treated for a ruptured ovarian cyst on October 13, 1983, four days before her official discharge from service.  The Veteran repeated that assertion in a February 1984 letter, and continued to make that assertion throughout the course of the appeal.  

The Veteran underwent a VA examination in February 2011.  The claims file was reviewed and a physical examination was performed.  A history of ovarian cyst during service was noted.  After examining the Veteran and conducting a thorough recitation of the relevant evidence, the examiner found that the Veteran's ovarian cyst "was present while in military service," but that there was nothing in service which caused or aggravated the development of ovarian cysts, as they are generally hormonal in nature.  The examiner also noted that "symptoms associated with the cysts would have interfered with her carrying out her full service activities and continue to cause her to be symptomatic at this time."  

Because of the contradictory nature of the examiner's conclusions, a clarification was sought from an independent medical examiner as to whether or not the Veteran's ovarian cysts first manifested during service.  The examiner found that the Veteran's ovarian cysts were less likely than not related to her service, but provided no rationale to support his finding.  Thus, his opinion is of no probative value.  

A January 2014 opinion addressed the question of whether the menstrual dysfunction observed during the Veteran's period of active service was, in fact, attributable to ovarian cysts.  The physician found that the Veteran's symptoms of menstrual dysfunction and pelvic pain could occur independently of a diagnosis of ovarian cysts, but concluded that she could not state whether or not ovarian cysts first manifested during service without contemporaneous medical records.  

Although there are no treatment records corroborating the Veteran's assertion as to a ruptured ovarian cyst in service, the Veteran is competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, there is no probative evidence which directly contradicts the Veteran's assertions.  Thus, the Board finds that the Veteran's report of a diagnosis of ruptured ovarian cyst during service is credible, particularly given the Veteran's long-standing and consistent contentions in this regard.  

The January 2014 opinion fails to take into account the Veteran's competent and credible report of treatment for a ruptured ovarian cyst four days prior to her separation from service.  Thus, it is of no probative value.  

The Board finds that the conclusions drawn by the February 2011 examiner are probative.  Significantly, the examiner noted that the Veteran likely had ovarian cysts during service, and that the symptoms of these cysts likely played a role in her inability to perform her military duties.  His conclusion is based on his personal examination of the Veteran, an exhaustive review of the evidence of record, and his own professional judgment.  His conclusion that ovarian cysts were not caused or aggravated by the Veteran's military service does not diminish the probative value of his finding, but rather shows a fundamental misunderstanding of the legal principles underlying entitlement to service connection for a disability.  A disease that first manifests during military service is considered related to military service - regardless of whether the military service caused the disability or not.

After reviewing the evidence of record, the Board finds that the February 2011 VA opinion has probative value, and there is no countervailing opinion.  On applying the benefit of the doubt doctrine, where all reasonable doubt is resolved in favor of the Veteran when the evidence is in relative equipoise, the Veteran's claim for service connection for a disability manifested by ovarian cysts, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hemoglobin C Trait

The Veteran has been diagnosed with hemoglobin C trait, which she asserts is related to her active service.

Her service treatment records are negative for a diagnosis of hemoglobin C trait.  
In 1993, after the birth of her child, the Veteran was diagnosed with what was initially thought to be sickle cell trait; however, subsequent medical evidence establishes that she does not have sickle cell disease, and instead carries only the hemoglobin C trait.  This has been confirmed by hemoglobin electrophoresis.  

The Veteran underwent a VA hemic disorders examination in February 2011.  The examiner cited medical literature which indicates that hemoglobin C trait is common, and that individuals who carry the trait do not have health problems related to the trait, nor do they have hemoglobin C disease or sickle cell disease.  There is no treatment and no cure for the trait.  

The Veteran reports a number of disabilities which, in her view, are related to her hemoglobin C trait; however, the examiner pointed out that the Veteran's reported symptoms are seen in sickle cell disease, which she does not have, and are not manifested as a result of hemoglobin C trait.  The examiner noted that the Veteran's hemoglobin C trait is "an inherited, genetic trait that would have been present at birth and [has] no relationship to military service."  

In February 2013, the Board obtained an expert medical opinion from a Veterans Health Administration (VHA) specialist in hematology as to whether the Veteran's hemoglobin C trait is appropriately characterized as a congenital disease or a congenital defect.  VAOPGCPREC 82-90.  The opinion states that hemoglobin C trait is a defect, as it is "100% stationary."   The specialist in hematology found no evidence of additional disease or injury superimposed on her hemoglobin C trait during military service.  She cited medical literature indicating that individuals with such a trait are "phenotypically normal," meaning that they have "no signs or symptoms or issues referable to their hemoglobin C.  There is nothing that could occur in the service that would have any impact whatsoever on her hemoglobin C trait."  

The Board has considered the Veteran's assertions that she does have symptoms and diseases that are superimposed on her hemoglobin C trait.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the discussion of whether hemoglobin C trait has superimposed additional diseases or injuries falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The evidence establishes that the Veteran's hemoglobin C trait is a congenital defect, as defined by VAOPGCPREC 82-90.  The February 2011 VA examiner and the February 2013 VHA medical expert both cited to medical literature in finding that hemoglobin C trait does not improve or deteriorate.  

The preponderance of the evidence is against a finding that additional disability was superimposed upon the Veteran's congenital hemoglobin C trait due to disease or injury incurred in service, as the 2013 VA examiner stated that nothing that could occur in the service that would have any impact whatsoever on the Veteran's hemoglobin C trait and that there was no evidence of additional disease or injury superimposed on the Veteran's hemoglobin C trait during military service.

It is therefore the Board's conclusion that the criteria for service connection for a hemoglobin C trait are not met.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Headaches

The Veteran has a chronic headache disability.  She asserts that her headaches first manifested during service and have continued since that time.   

Her service treatment records do not reflect any reports of headaches; however, the Veteran has submitted copies of letters that she sent to a sibling during service, in which she discusses having headaches as a result of hot weather.  

In October 1989 (after her period of military service), the Veteran suffered a head injury after being assaulted by a patient at work.  Clinical notes from November 1989 to November 2001 reflect diagnoses of post-traumatic headaches, secondary to the October 1989 assault and head injury.  In a June 1990 treatment record, the Veteran reported that she had suffered a concussion in 8th grade, prior to entering service, and that she had headaches during pregnancy, which resolved after delivery.  She did not report headaches during service or since that time.  

An October 1993 workers' compensation evaluation noted "no prior history of any migraine prior to [the 1989 occupational injury] and therefore it appears this is a post-traumatic headache which should be covered under the insurance situation."  

The Veteran first asserted that her headaches were of service origin in November 2001, when she first filed a claim for service connection for headaches.  In a November 2010 report from a private neurologist, the Veteran gave a history of headaches "in her 20s" that occurred on a near-daily basis.  

The Veteran underwent a VA examination in June 2012; however, the examiner did not consider the Veteran's assertions as to in-service onset of headaches, with a continuity of headache symptoms since then; thus, it is of no probative value.  

An October 2013 VA examination noted and discussed the Veteran's reports as to chronic headaches during service, as well as the letters to the Veteran's sister in which she reported headaches.  The Veteran stated to the examiner that she continued with full duty and did not seek medical attention for these headaches.  The examiner concluded that it was less likely than not that the Veteran's headaches were attributable to the headaches she reported in service, and more likely than not the result of her intervening head injury in 1989.  The examiner pointed out that that there was no evidence of treatment for a headache condition until the "unrelated work injury" in 1989, and that there were multiple diagnoses of post-traumatic headaches as a result of that injury.  

The Veteran is competent to report the onset of headaches; there is no probative evidence which diminishes the value of these statements.  She is also competent to report having chronic headaches since her separation from service; however, the credibility of these statements is diminished as a result of the numerous clinical records from 1989 to 2000, diagnosing her with post-traumatic headaches secondary to an occupational head injury.  Notably, the Veteran received workers' compensation for her headaches.  The Veteran did not advise any of the physicians who treated her for headaches from 1989 to 2000 that she had a history of a chronic headache disorder since service; in fact, she specifically denied a history of headaches prior to 1989.  The Veteran's assertions made for purposes of obtaining treatment for a head injury are more probative than her assertions of in-service onset, which were all made in the context of her claim for VA compensation for headaches.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  As a result, the Board finds that the Veteran's assertions as to a continuity of headache symptoms following service lack credibility and are of no probative value.  

The November 2013 VA examination report is reasonably based on the probative evidence of record and the examiner's own professional judgment.  The examiner is a medical professional and competent to render an opinion in this matter.  Thus, the report is of significant probative value.  

It is therefore the Board's conclusion that the criteria for service connection for a headache disability are not met.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Acquired Psychiatric Disorder

The Veteran attributes her acquired psychiatric disorder to bullying and sexual harassment during service.  

The Veteran's service treatment records are silent for reports of, or treatment for, a psychiatric disorder.  Importantly, the Veteran did not report psychiatric symptoms during her October 1983 medical board proceedings prior to her discharge from service.  

There is no post-service evidence of treatment for a psychiatric disorder until June 1990, when the Veteran first reported for symptoms of a depressed mood since the October 1989 personal assault at work.  The psychiatrist took a thorough history from the Veteran, but the Veteran did not report a history of psychiatric symptoms prior to October 1989.  

Psychiatric clinical notes from 1990 to 1992 reflect no mention of the Veteran's military service.  A May 1993 workers' compensation evaluation found that the Veteran's psychiatric disorder is the result of her occupational injury.  These findings were echoed in a February 1998 SSA psychiatric evaluation.  In May 2001, the Veteran reported that she first experienced symptoms of depression in 1990, after her work-related head injury.  

In November 2001, the Veteran filed a claim for service connection for a psychiatric disorder, reporting that she had experienced sexual harassment and bullying during service.  The Veteran was asked to provide details of the claimed sexual harassment and bullying in January 2002, but indicated that she cannot remember them.  In November 2002, the Veteran reported that she was removed from her duties as a squad leader as a result of harassment during service; however, there is no indication in the service records that the Veteran was a squad leader.  In fact, the Veteran separated from service just two months after her entrance into active service, and spent much of her time in service coping with various physical ailments.  

In October 2008, the Veteran was diagnosed with depression with psychotic features.  She asserted that she had experienced symptoms of depression since childhood.  

A June 2012 VA examination found that the Veteran had psychiatric symptoms which predated her entry into service, but that these symptoms were not aggravated by her service.  The examiner further noted that the Veteran did not seek treatment for psychiatric symptoms until 1990, and that there was no report of psychological trauma during service.  

The Veteran also underwent a VA examination in November 2013.  The report reflects an exhaustive review of all of the evidence of record, as well as a detailed history from the Veteran.  The Veteran indicated a history of depressive symptoms, including suicidal ideation, prior to her entry into service, but denied having psychiatric symptoms during service.  She did not seek treatment for psychiatric symptoms until 1990, after her father had died and she was coping with long separations from her spouse.  The examiner reviewed the clinical notes since 1990, and noted that none of them discussed any psychiatric symptoms which were related to her service; however, many described an onset of symptoms after her occupational injury in 1989.  

After reviewing the evidence and interviewing the Veteran, the examiner found it is not at least as likely as not that her psychiatric disorder is related to her service.  In support of her conclusion, the examiner pointed to a stated history of psychiatric symptoms that predated service, a lack of treatment during service for psychiatric symptoms, and multiple non-military stressors which contribute to her current psychiatric disorder.  

A psychiatric disorder was not noted on the Veteran's January 1983 pre-entrance examination, and there is no clear and unmistakable evidence to rebut the presumption of soundness.  Thus, the presumption of soundness attaches.  38 U.S.C.A. § 1111.  

There is also no evidence to support a finding that a psychosis manifested to a compensable degree within a year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

The service treatment records are negative for reports of a psychiatric disorder.  There is no evidence of treatment for a psychiatric disorder until June 1990, many years after the Veteran's separation from service.  From June 1990 until the filing of her claim for VA compensation in November 2001, the Veteran asserted that her psychiatric disorder was the result of a 1989 assault.  The Veteran was paid workers' compensation for her psychiatric disorder.  All of the medical professionals who have treated the Veteran have found that her psychiatric disorder is the result of the 1989 assault.  

Neither the June 2012 VA examination nor the November 2013 VA examination noted any sentinel events related to the Veteran's military service.  The Board finds that these examinations are highly probative as to whether the psychiatric disorder was incurred in or is otherwise related to service.  The opinions are based on a review of the claims folder, consideration of the Veteran's own statements as to her symptoms and history, and the results of physical examination and diagnostic studies.  They are supported by accurate and logical rationale.  Therefore, the Board finds the opinions to be of significant probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

Although the Veteran is competent to report the onset of depressive symptoms, the Board finds her contentions regarding psychiatric symptoms starting in service or related to events in service to not be credible.  The Board initially notes that the Veteran has been inconsistent in reporting the onset of psychiatric symptoms and the cause of her psychiatric issues.  Although in the course of seeking VA benefits she has attributed her psychiatric issues to her military service, previously, in the course of seeking Workers' Compensation benefits, the Veteran attributed her psychiatric symptoms to her post-service head injury and various other events not related to her military service.  This inconsistency diminishes the credibility of her current allegations that her psychiatric problems either began in service or are otherwise related to her military service.  Moreover, the Board finds her assertions as to an onset of psychiatric symptoms after her 1989 assault, given for the purpose of medical treatment, are more probative than statements made years later in the context of a claim for compensation.  See Rucker, 10 Vet. App. at 73 (1997).  

It is therefore the Board's conclusion that the criteria for service connection for an acquired psychiatric disorder are not met.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a disability manifested by ovarian cysts is granted.

Service connection for hemoglobin C trait is denied.

Service connection for a headache disability is denied.

Service connection for an acquired psychiatric disorder is denied.


REMAND

The Board's September 2013 remand directed that the Veteran undergo a VA examination of her spine.  The requested examination took place in November 2013; however, the examiner did not consider the Veteran's assertions as to a continuity of back pain since service in rendering an opinion.  As a result, the examination is inadequate, and a new medical opinion must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since September 2013.  

2.  Request a VA medical opinion from an appropriate medical professional on the issue of service connection for a back disability.  The entire record must be reviewed by the examiner.  A physical examination is not required unless the examiner determines that it is medically necessary.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability manifested by back pain, to include fibromyalgia, is related to the back pain noted in the Veteran's service treatment records.  

In coming to a conclusion, the examiner must discuss the Veteran's reports of back pain since her discharge from active service.  The examiner is advised that the absence of treatment for back pain ALONE does not negate the Veteran's assertions in this regard.  

The examiner must not rely solely on the absence of
radiographic evidence of a spine disability, and must opine as to whether there is another chronic back
disability, to include a soft tissue injury, a muscle injury, or fibromyalgia, which had its onset during the Veteran's active service or is otherwise related to service.   

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


